 INDUSTRIAL ACOUSTICS CO387Industrial Acoustics Company, Inc. and Sheet MetalWorkers' International Association, LocalUnion No. 399, AFL-CIO, CLC. Case 11-CA-13274November 21, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND HIGGINSOn May 11, 1989, the Acting General Counsel ofthe National Labor Relations Board issued a com-plaint alleging that the Respondent has violatedSection 8(a)(5) and (1) of the National Labor Rela-tions Act by refusing the Union's request to bar-gain following the Union's certification in Case 11-RC-5469 (Official notice is taken of the "record"in the representation proceeding as defined in theBoard's Rules and Regulations, Secs 102 68 and102 69(g), Frontier Hotel, 265 NLRB 343 (1982) )The Respondent filed its answer, and later, anamended answer, admitting in part and denying inpart the allegations in the complaintOn August 22, 1989, the General Counsel filed aMotion for Summary Judgment On August 28,1989, the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted TheRespondent filed a responseThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelRuling on Motion for Summary JudgmentIn its amended answer the Respondent admits itsrefusal to bargain, but attacks the validity of thecertification on the basis of its objections to theelection in the representation proceeding'All the representation issues raised by the Re-spondent were or could have been litigated in theprior representation proceeding The Respondentdoes not offer to adduce at a hearing any newlydiscovered and previously unavailable evidence,nor does it allege any special circumstances thatwould require the Board to reexamine the decisionmade in the representation proceeding 1 We there-1 In its response to the Notice to Show Cause, the Respondent arguesthat the Board s certification of the Union, based as it was on adoption ofthe Hearing Officer's report in the representation proceeding below, waserroneousSpecifically, the Respondent asserts that, contrary to the Hearing Offi-cer's findings, the Union's soundcar broadcasts prior to the election vio-lated the rule of Peerless Plywood, 107 NLRB 427 (1953) We find thatthis issue was litigated fully in the representation proceeding, in which Itwas determined that no Peerless Plywood violation occurred The Re-spondent offers no grounds for reexamining the issue nowAlso in its response and its amended answer, filed September 15, 1989,the Respondent reasserts one of its original objections to the conduct offore find that the Respondent has not raised anyrepresentation issue that is properly litigable in thisunfair labor practice proceeding See PittsburghPlate Glass Co v NLRB, 313 U S 146, 162 (1941)Accordingly, we grant the Motion for SummaryJudgmentOn the entire record the Board makes the fol-lowingFINDINGS OF FACTI JURISDICTIONThe Respondent, a South Carolina corporation,manufactures commercial acoustical soundproofingmaterial at its facility at Moncks Corner, SouthCarolina During the 12 months prior to the filingof the complaint, the Respondent received goodsand raw materials valued in excess of $50,000 di-rectly from points outside the State of South Caro-lina and shipped goods valued in excess of $50,000directly to points outside the State of South Caroli-naWe find that the Respondent is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act and that the Union is alabor organization within the meaning of Section2(5) of the ActII ALLEGED UNFAIR LABOR PRACTICESA The CertificationFollowing the election held February 18, 1988,the Union was certified on March 8, 1989, as thethe election, an objection to the Union's alleged picture taking near theplant gate before the election That objection was among those that theRegional Director recommended overruling The Respondent did notexcept to the recommendation, and did not raise the picture taking allega-tions again in the representation case In these circumstances, we findthat the issue was litigated belowTo support its argument for renewal of this previously litigated objec-tion, however, the Respondent contends that the Board's decisions inPepsi-Cola Bottling Co of Los Angeles, 289 NLRB 736 (1988), and MikeYurosek & Son Inc , 292 NLRB 1074 (1989), establish new law sufficientlypertinent here to constitute a special circumstance requiring reexamina-tion of the representation case below For this proposition, the Respondent relies on Milton College, 260 NLRB 399 (1982) In denying the Gen-eral Counsel's Motion for Summary Judgment, the Milton College Boardfound that the Supreme Court's decision in NLRB v Yeshiva University,444 U S 672 (1980), which redefined certain faculty jobs as managerial,"in effect present[ed] an issue not previously litigated" 260 NLRB at400 In Milton College, the Board found that since Yeshiva issued after thecertification, but before the union requested bargaining, the respondentcould not 'knowledgeably" have waived its Yeshiva-based argumentsabout the bargaining unit composition 260 NLRB at 400 In this case, theRespondent's argument is untimely, as Pepsi-Cola issued during the repre-sentation proceeding and the Respondent could have argued its applica-tion long before now Thus, the question of knowledgeable waiver doesnot ante here as It did in Milton CollegeFurther, the holdings of Pepsi-Cola and Mike Yurosek are highly factspecific and do not create a genuine Issue of law that would precludesummary judgment Unlike the situation in Milton College, therefore,these two decisions do not constitute, either in their timing or in theircontent, the type of substantial change in the law that warrants reconsid-eration of the decision to certify below297 NLRB No 56 ,,4388DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcollective-bargaining representative of the employ-ees in the following appropriate unitAll production and maintenance employeesemployed at the Employer's Moncks Corner,South Carolina, facility, excluding all officeclerical employees, quality control employees,supervisory lead persons, guards, and supervi-sors as defined in the ActThe Union continues to be the exclusive represent-ative under Section 9(a) of the ActB Refusal to BargainSince March 17, 1989, the Union has requestedthe Respondent to bargain, and since April 6, 1989,the Respondent has refused We find that this re-fusal constitutes an unlawful refusal to bargain inviolation of Section 8(a)(5) and (1) of the ActCONCLUSIONS OF LAWBy refusing on and after April 6, 1989, to bar-gain with the Union as the exclusive collective-bar-gaining representative of employees in the appro-priate unit, the Respondent has engaged in unfairlabor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the ActREMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion and, if an understanding is reached, toembody that understanding in a signed agreementTo ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certification as beginning the datethe Respondent begins to bargain in good faithwith the Union Mar-Jac Poultry Co, 136 NLRB785 (1962), Lamar Hotel, 140 NLRB 226, 229(1962), enfd 328 F 2d 600 (5th Cir 1964), certdenied 379 U S 817 (1964), Burnett ConstructionGo, 149 NLRB 1419, 1421 (1964), enfd 350 F 2d57 (10th Cm 1965)ORDERThe National Labor Relations Board orders thatthe Respondent, Industrial Acoustics Company,Inc , Moncks Corners, South Carolina, its officers,agents, successors, and assigns, shall1 Cease and desist from(a) Refusing to bargain with Sheet Metal Work-ers' International Association, Local Union No399, AFL-CIO, CLC as the exclusive bargainingrepresentative of the employees in the bargainingunit(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a)On request, bargain with the Union as the ex-clusive representative of employees in the follow-ing appropriate unit on terms and conditions of em-ployment and, if an understanding is reached,embody that understanding in a signed agreementAll production and maintenance employeesemployed at the Employer's Moncks Corner,South Carolina, facility, excluding all officeand clerical employees, quality control em-ployees, supervisory lead persons, guards, andsupervisors as defined in the Act(b)Post at its facility in Moncks Corner, SouthCarolina, copies of the attached notice marked"Appendix "2 Copies of the notice, on forms pro-vided by the Regional Director for Region 11,after being signed by the Respondent's authorizedrepresentative, shall be posted by the Respondentimmediately upon receipt and maintained for 60consecutive days in conspicuous places includingall places where notices to employees are custom-arily posted Reasonable steps shall be taken by theRespondent to ensure that the notices are not al-tered, defaced, or covered by any other material(c)Notify the Regional Director in writingwithin 20 days from the date of this order whatsteps the Respondent has taken to comply2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to bargain with SheetMetal Workers' International Association, LocalUnion No 399, AFL-CIO, CLC as the exclusiverepresentative of the employees in the bargainingunit INDUSTRIAL ACOUSTICS CO389WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act•WE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit,IAll production and maintenance employeesemployed at the Employer's Moncks Corner,South Carolina, facility, excluding all officeclerical employees, quality control employees,supervisory lead persons, guards, and supervi-sors as defined in the ActINDUSTRIAL ACOUSTICS COMPANY, INC